J-A24017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellant              :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 JEFFREY EDWARD THERRIEN                  :   No. 1523 WDA 2019

            Appeal from the Order Entered September 16, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0005429-2018


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                     FILED JANUARY 04, 2021

     The Commonwealth appeals from the order dismissing the charges

against Jeffrey Edward Therrien pursuant to Pennsylvania Rule of Criminal

Procedure 600. It alleges that the trial court abused its discretion when it

found that the Commonwealth had not acted with due diligence in prosecuting

the case against Therrien. We affirm.

     The trial court set forth the procedural history of this case as follows:

            On March 16, 2018, a criminal information was filed by the
     Office [of] the Attorney General charging [Therrien] with twenty-
     eight (28) counts of child pornography, 18 Pa.C.S.A. § 6312(D)
     and one (1) count of criminal use of communication facility, 18
     Pa.C.S.A. § 7512. The underlying facts are not germane to the
     disposition of the appeal, but briefly, the charges stem from media
     files retrieved from a computer seized during the execution of a
     search warrant. The preliminary hearing scheduled on March 27,
     2018      was    postponed     by     the    Commonwealth[.    The
     Commonwealth] received two (2) more continuances on April 10,
     2018 and April 24, 2018 with the charges eventually waived to
     court on May 1, 2018 without any continuances by the defendant.
J-A24017-20


            Formal arraignment occurred on June 28, 2018. . . . It was
     at this proceeding that the Commonwealth informed the court that
     discovery was outstanding and requested to schedule a status
     conference. Consequently, the trial date, which is customarily
     selected during pre-trial conference, was deferred by agreement
     of the parties until the status conference on August 29, 2018.

           At the aforementioned status conference, the parties
     updated the court that plea negotiations were underway, but as
     there was no agreement[,] the case was listed for a jury trial for
     November 14, 2018. On the November trial date [Therrien] was
     granted a postponement citing [ongoing] plea negotiations and
     the ability to view an item of discovery as the reasons for the
     request. The Commonwealth consented by email and did not
     appear before the court. The case was scheduled as a plea.

           On February 19, 2019, the day before the scheduled date,
     the defense again sought and received a continuance, indicating
     that the parties were close to reaching a plea. The Commonwealth
     indicated consent by phone and the case was relisted for April 4,
     2019 as a plea. On April 1, 2019, the Commonwealth requested a
     postponement citing the sole reason as “an unexpected problem
     with one of the CDs provided in discovery”. The court granted the
     continuance, indicating that the time was attributable to the
     Commonwealth and that no further postponements would be
     granted. The parties changed the listing from a plea to a jury trial
     and it was scheduled for July 9, 2019.

           On June 28, 2019, the Commonwealth again asked the
     Court to continue the case stating that [Therrien] recently rejected
     a plea offer and that two (2) Commonwealth witnesses were
     unavailable. Both counsel were present for the presentation of the
     postponement and the court granted the request. This case
     remained listed as a jury trial with a new date of October 3, 2019
     and with a motions date of August 29, 2019; this was scheduled
     to address [Therrien’s] motion in limine filed on June 24, 2019,
     seeking to exclude photographs, arguing that they were
     inflammatory, and the motion to suppress filed on June 26, 2019,
     regarding evidence obtained from an automatic license plate
     reader.

          On August 14, 2019[, Therrien] filed a motion to dismiss
     pursuant to Rule 600. . . .




                                    -2-
J-A24017-20



Trial   Court   Opinion,   01/13/20,    at   1-3   (footnotes   and   unnecessary

capitalization omitted).

        The trial court conducted a motions hearing on August 29, 2019,

wherein it considered Therrien’s Rule 600 motion. The hearing continued on

September 16, 2019, after which the trial court granted Therrien’s motion to

dismiss. This timely appeal followed.

        The Commonwealth raises one question on appeal:

        Whether the trial court abused its discretion by granting Therrien’s
        motion to dismiss pursuant to Rule 600 because (a) Therrien’s
        continuance requests and pretrial motions made him unavailable
        for trial where the Commonwealth exercised due diligence during
        the pendency of each motion, (b) the Commonwealth diligently
        proceeded during and after Therrien’s continuance requests with
        the understanding that Therrien would enter a plea, and (c) after
        Therrien informed the Commonwealth that he would not enter a
        plea, the Commonwealth’s trial witnesses had predetermined
        commitments that prevented them from appearing on July 9,
        2019, a date on which a trial could not have commenced due to
        Therrien’s outstanding motions, and thus the time from the filing
        of the Commonwealth’s last continuance request until the court -
        scheduled trial date does not count against the Commonwealth
        under Rule 600?

Commonwealth’s Br. at 3.

        When presented with a speedy trial claim arising under Pennsylvania

Rule of Criminal Procedure 600, our standard of review is well settled.

        In evaluating Rule [600] issues, our standard of review of a trial
        court’s decision is whether the trial court abused its discretion.
        Judicial discretion requires action in conformity with law, upon
        facts and circumstances judicially before the court, after hearing
        and due consideration. An abuse of discretion is not merely an
        error of judgment, but if in reaching a conclusion the law is
        overridden or misapplied or the judgment exercised is manifestly



                                       -3-
J-A24017-20


       unreasonable, or the result of partiality, prejudice, bias, or ill will,
       as shown by the evidence or the record, discretion is abused.

       The proper scope of review is limited to the evidence on the record
       of the Rule [600] evidentiary hearing, and the findings of the
       [trial] court. An appellate court must view the facts in the light
       most favorable to the prevailing party.

       Additionally, when considering the trial court’s ruling, this Court is
       not permitted to ignore the dual purpose behind Rule [600]. Rule
       [600] serves two equally important functions: (1) the protection
       of the accused’s speedy trial rights, and (2) the protection of
       society. In determining whether an accused’s right to a speedy
       trial has been violated, consideration must be given to society’s
       right to effective prosecution of criminal cases, both to restrain
       those guilty of crime and to deter those contemplating it.
       However, the administrative mandate of Rule [600] was not
       designed to insulate the criminally accused from good faith
       prosecution delayed through no fault of the Commonwealth.

       So long as there has been no misconduct on the part of the
       Commonwealth in an effort to evade the fundamental speedy trial
       rights of an accused, Rule [600] must be construed in a manner
       consistent with society’s right to punish and deter crime. In
       considering [these] matters . . ., courts must carefully factor into
       the ultimate equation not only the prerogatives of the individual
       accused, but the collective right of the community to vigorous law
       enforcement as well.

Commonwealth v. Bethea, 185 A.3d 364, 370 (Pa.Super. 2018) (citation

and emphases omitted), appeal denied, 219 A.3d 597 (Pa. 2019). The

Commonwealth bears the burden of proving, by a preponderance of evidence,

that   it   acted   with   due   diligence   throughout   the   proceedings.      See

Commonwealth v. Kearse, 890 A.2d 388, 393 (Pa.Super. 2005).

       Pennsylvania Rule of Criminal Procedure 600 provides that “[t]rial in a

court case in which a written complaint is filed against the defendant shall

commence within 365 days from the date on which the complaint is filed.”

Pa.R.Crim.P. 600(A)(2)(a). However, in computing the Rule 600 deadline, we

                                        -4-
J-A24017-20



do not necessarily count all time following the filing of the complaint. Rather,

“periods of delay at any stage of the proceedings caused by the

Commonwealth when the Commonwealth has failed to exercise due diligence

shall be included in the computation of the time within which trial must

commence. Any other periods of delay shall be excluded from the

computation.” Pa.R.Crim.P. 600(C)(1).

      The Rule 600 analysis thus entails three steps:

      First, Rule 600(A) provides the mechanical run date. Second, we
      determine whether any excludable time exists pursuant to Rule
      600(C). We add the amount of excludable time, if any, to the
      mechanical run date to arrive at an adjusted run date.

      If the trial takes place after the adjusted run date, we apply the
      due diligence analysis set forth in Rule 600([D]). As we have
      explained, Rule 600[] encompasses a wide variety of
      circumstances under which a period of delay was outside the
      control of the Commonwealth and not the result of the
      Commonwealth’s lack of diligence. Any such period of delay
      results in an extension of the run date. Addition of any Rule 600[]
      extensions to the adjusted run date produces the final Rule 600
      run date. If the Commonwealth does not bring the defendant to
      trial on or before the final run date, the trial court must dismiss
      the charges.

Commonwealth v. Wendel, 165 A.3d 952, 956–57 (Pa.Super. 2017)

(citation omitted).

      In the instant case, the trial court found, and the parties agree, that the

complaint was filed March 16, 2018, and the mechanical run date was March

16, 2019. Additionally, the court found that the time from November 13, 2018

through February 20, 2019, and from February 20, 2019 through April 4,




                                      -5-
J-A24017-20



2019, was 143 days of excludable time attributable to defense continuances.1

Accordingly, this created a Rule 600 adjusted run date of August 6, 2019. See

Trial Ct. Op., at 5-6.

       The Commonwealth argues that the trial court abused its discretion

because it should have excluded the time from the filing of Therrien’s pretrial

motion in limine, on June 24, 2019, and his motion to suppress, on June 28,

2019, until the time of the trial court’s dismissal of the charges. The

Commonwealth argues that Therrien’s pretrial motions made him unavailable

for trial starting the day he filed the first pretrial motion, on June 24, 2019.

The Commonwealth relies on Commonwealth v. Hill, 736 A.2d 578 (Pa.

1999), to argue that the time from the filing of the pretrial motions, and

disposition of the same, should not count against it. The Commonwealth

maintains that the motions delayed the commencement of trial, and it was

diligent in opposing to the motions. See Commonwealth’s Br. at 20-21.

       Delay     that    occurs     because      of   circumstances   beyond   the

Commonwealth’s control, and despite its due diligence, is “excusable delay”

that extends the Rule 600 deadline. See Commonwealth v. Preston, 904

A.2d 1, 11 (Pa.Super. 2006) (en banc). “Due-diligence is a fact-specific

____________________________________________


1 The Commonwealth’s brief states that Therrien’s requested trial continuance
commenced on November 14, 2018, and ended April 4, 2019, which would
constitute 142 days of excludable time. However, as the trial court explained
in its opinion, it calculated the time using the date the postponement was
submitted and signed. See Trial Ct. Op., at 6 n.6. The Commonwealth has not
argued that the trial court’s calculations were in error; therefore, we shall
accept the trial court’s dates as set forth in its January 13, 2020 opinion.

                                           -6-
J-A24017-20



concept that is determined on a case-by-case basis. Due diligence does not

require perfect vigilance and punctilious care, but rather a showing by the

Commonwealth that a reasonable effort has been put forth.” Commonwealth

v. Lynch, 57 A.3d 120, 124 (Pa.Super. 2012) (quoting Commonwealth v.

Booze, 953 A.2d 1263, 1273 (Pa.Super. 2008)). The Commonwealth bears

the burden of proving by a preponderance of the evidence that it exercised

due diligence. See Kearse, 890 A.2d at 393.

      The trial court reasoned, “There is no per se rule that the filing of pre-

trial motions makes a defendant unavailable.” Trial Ct. Op., at 7 (citing Hill,

736 A.2d at 587). It explained that such time is excludable only if the pretrial

motions delayed the start of trial, and the Commonwealth proved that it

exercised due diligence in opposing or responding to the pretrial motions. See

id.

      Applying these precepts, the court then concluded that the time

following the filing of the pretrial motions was not excusable. It explained that,

concurrently with Therrien’s pretrial motions, the Commonwealth had also

sought and obtained a continuance of trial until after the Rule 600 deadline:

      Following the holding in Hill and viewing the facts in the light most
      favorable to [Therrien] who was the verdict winner, the
      Commonwealth did not satisfy its burden of establishing due
      diligence. The June 28, 2019 postponement submitted by the
      Commonwealth made no mention of the pre-trial motions, but
      indicated that it did not have the necessary witnesses for the July
      9, 2019 trial date. There is no explanation as to why the
      Commonwealth was not prepared to move forward on the pretrial
      motions. Although the suppression motion required witnesses, the
      Motion in Limine involved strictly a legal question. Furthermore,


                                      -7-
J-A24017-20


      the Commonwealth did not file any written response or answer to
      any of the pending pre-trial motions prior to the August 29, 2019
      hearing. In short, there was nothing offered by the
      Commonwealth during the evidentiary hearings of August 29,
      2019 or September 16, 2019, or in the postponement form itself,
      or anywhere else in the record to satisfy even by a preponderance
      of the evidence that the Commonwealth exercised due diligence
      in opposing these pretrial motions, which it claims made the
      defendant unavailable.

Id. at 7-8 (emphasis omitted).

      The trial court did not abuse its discretion when it declined to exclude

the time from the filing of Therrien’s pretrial motions until their disposition. As

explained by our Supreme Court in Hill, “the mere filing of a pretrial motion

by a defendant does not automatically render him unavailable. Rather, a

defendant is only unavailable for trial if a delay in the commencement of trial

is caused by the filing of the pretrial motion.” Hill, 736 A.2d at 587. We agree

with the trial court that, here, Therrien’s motions did not delay the

commencement of trial. Hence, we conclude that the trial court appropriately

did not exclude the time from its Rule 600 calculations.

      In its second argument, the Commonwealth also contends that the delay

that its continuance request caused was excludable because its witnesses

were unavailable for trial and it was duly diligent. The Commonwealth asserts

that it exercised due diligence because it quickly asked for a new trial date

upon learning that Therrien rejected the plea agreement.

      Witness unavailability in some circumstances can constitute excusable

delay. See, e.g., Wendel, 165 A.3d at 957 (holding that time during officer’s

unavailability   because   of   previously   scheduled    training   was   beyond


                                       -8-
J-A24017-20



Commonwealth’s control, and constituted excusable delay); Commonwealth

v. Hunt, 858 A.2d 1234, 1243 (Pa.Super. 2004) (en banc) (reasoning that

postponement of trial because of unavailability of witness was out of

Commonwealth’s control); see also Commonwealth v. Hyland, 875 A.2d

1175, 1191 (Pa.Super. 2005) (“The Commonwealth cannot be held to be

acting without due diligence when a witness becomes unavailable due to

circumstances beyond its control”).

      Here, however, the trial court found the facts of instant case

distinguishable from those where witness unavailability constituted excusable

delay. The court explained,

      There was no assertion by the Commonwealth during either
      evidentiary hearing that it had exercised due diligence by placing
      these two (2) witnesses under subpoena for the July 9, 2019 trial
      date. Based on the [Commonwealth’s] repeated assertion that it
      believed the case would be a plea on the upcoming July 9, 2019
      trial date, and statements that it proceeded diligently with this
      understanding, the court is without evidence thereof, and cannot
      assume that these witnesses were under subpoena in the present
      case. Accordingly, even if the witnesses had legally-recognizable
      excuses for being unavailable, there is no evidence that [the
      Commonwealth] made the necessary and reasonable effort of
      issuing subpoenas for the very witnesses it claims were
      unavailable.

Trial Ct. Op., at 9 (quotation marks and unnecessary capitalization omitted).

      Upon review, we conclude that the trial court did not abuse its discretion

when it found that the granting of the Commonwealth’s motion for

continuance was not excusable delay because of witness unavailability.

Further, we agree with the trial court that asking for a continuance of a trial



                                      -9-
J-A24017-20



date because the defendant failed to agree to a plea bargain and a trial may

actually take place on the scheduled date, does not in itself constitute due

diligence. Where compliance with the Rule is a potential issue, due diligence

requires the Commonwealth to be proactive and bring the problem to the

court’s attention. See Commonwealth v. Aaron, 804 A.2d 39, 44 (Pa.Super.

2002) (en banc).2 The record here shows only that the Commonwealth asked

for the continuance. It contains nothing to suggest that it put the court on

notice of the Rule 600 issue or otherwise took steps to attempt to comply with

Rule 600. The Commonwealth’s second argument in meritless.

         Finally, in its third argument, the Commonwealth contends that judicial

delay should have been responsible for some of the time 3 from June 28, 2019,

until the trial date. It states that when the court scheduled the motions hearing

for August 29, 2019, and the trial for October 3, 2019, it was not required to

ask for any earlier date than the first available date, as provided by the trial

court.

         Delay caused by the limitations of the court system, known as “judicial

delay,” is excluded from the Rule 600 calculation. Judicial delay may serve as

a basis for extending the Rule 600 deadline, “where the Commonwealth is

____________________________________________


2 See also Commonwealth v. Smith, 383 A.2d 1280, 1282 (Pa. 1978)
(“When a case has possible Rule [600] problems, prosecutors must do
everything reasonable within their power to see that the case is tried on
time”).

3The Commonwealth never establishes an exact period following the June 28,
2019 continuance that it claims is attributable to judicial delay.

                                          - 10 -
J-A24017-20



prepared to commence trial prior to the expiration of the mandatory period

but the court, because of scheduling difficulties or the like, is unavailable.”

Bethea, 185 A.3d at 371 (brackets and citation omitted)). For example,

“where a trial-ready prosecutor must wait several months due to a court

calendar, the time should be treated as ‘delay’ for which the Commonwealth

is not accountable.” Commonwealth v. Mills, 162 A.3d 323, 325 (Pa. 2017).

      However, time attributable to the normal progression of the case is not

excludable. Id. The Commonwealth must therefore keep track of the

progression of the case to ensure compliance with Rule 600. See

Commonwealth v. Ramos, 936 A.2d 1097, 1102 (Pa.Super. 2007) (en

banc) (holding due diligence “includes, among other things, listing a case for

trial prior to the run date, preparedness of trial within the run date, and

keeping adequate records to ensure compliance with Rule 600”); accord

Commonwealth v. Sloan, 67 A.3d 1249, 1254 (Pa.Super. 2013). Again,

where compliance with the Rule is a potential issue, due diligence requires the

Commonwealth to be proactive and bring the problem to the court’s attention.

See Aaron, 804 A.2d at 44.

      In the instant case, when the trial court rescheduled the trial to its first

available date, the Commonwealth did not alert the court to any potential Rule

600 issue. See N.T. Hearing, 8/29/29, at 20. Accordingly, we agree with the

trial court that the Commonwealth did not prove that it exercised due diligence

during the period following the June 28, 2019 continuance. As such, we

conclude that the court did not abuse its discretion when it found that delay

                                     - 11 -
J-A24017-20



attributable to the Commonwealth, and granted Therrien’s Rule 600 motion to

dismiss because the Commonwealth had not brought Therrien’s case to trial

within the allocated time.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/04/2021




                                  - 12 -